            Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 1 of 14



Steven John Moser (SM6628)
Moser Law Firm, P.C.
5 E. Main Street
Huntington, NY 11743
(631) 824-0200
smoser@moseremploymentlaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Angel Ayala, individually and on behalf of all others          Case No.:
situated,
                                                               CLASS ACTION
                                               Plaintiffs,     COMPLAINT

                          -against-

BL 62 West 9th St, LLC d/b/a Casa Apicii, BL 62 West 9th
Management, LLC, Apicii, LLC, Apicii Advisors, LLC,
Apicii Management, LLC, Thomas A. Dillon, and Bernard
Schwartz,

                                               Defendants.

       Plaintiff Angel Ayala, on behalf of himself and all others similarly situated, by his

attorneys, the Moser Law Firm, P.C. hereby files this complaint against Defendants BL 62 West

9th St, LLC d/b/a Casa Apicii, BL 62 West 9th Management, LLC, Apicii, LLC, Apicii

Advisors, LLC, Apicii Management, LLC, Thomas A. Dillon, and Bernard Schwartz, and alleges

as follows:

                                       INTRODUCTION

       1.       This action is brought individually to remedy overtime violations of the Fair

Labor Standards Act of 1938 (“FLSA”), as amended, overtime violations of the Hospitality

Industry Wage Order, 12 NYCRR § 146, and wage statement violations under New York Labor

Law § 195(3).




                                                 1
             Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 2 of 14



        2.       This action is also brought individually and as a class action under Fed. R. Civ. P.

23 to remedy spread of hours violations of the New York Labor Law (“NYLL”) and the

Hospitality Industry Wage Order.

                                  JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 261(a)(2), and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367.

        4.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391, as substantial parts of the events or omissions giving rise to claims in the Complaint

occurred within the Eastern District.

                                              PARTIES

                                               Plaintiff

        5.       Plaintiff Angel Ayala is a natural person who resides in Queens County, New

York.

                                             Defendants

                                        BL 62 West 9th St, LLC

        6.       Defendant BL 62 West 9th St, LLC is a limited liability company formed under

the laws of the State of New York.

        7.       Defendant BL 62 West 9th St, LLC is doing business as Casa Apicii.

        8.       From July 2016 until July 2018, Defendant BL 62 West 9th St, LLC (“Casa

Apicii”) did business as Casa Apicii.

        9.       Defendant Casa Apicii operates a restaurant at 62 West 9th Street, New York,

New York.




                                                  2
         Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 3 of 14



       10.     From July 2016 until July 2018, Defendant Casa Apicii operated a restaurant at 62

West 9th Street, New York, New York.

       11.     From January 1, 2017 until July 2018, Casa Apicii was engaged in commerce as

defined by the FLSA. 29 U.S.C. §§ 201 et seq.

       12.     For the 2017 calendar year, Casa Apicii had an annual dollar volume of sales or

business done of $500,000 or more.

       13.     For the 2018 calendar year, Casa Apicii had an annual dollar volume of sales or

business done of $500,000 or more.

                                 BL 62 West 9th Management, LLC

       14.     Defendant BL 62 West 9th Management, LLC is a limited liability company

formed under the laws of the State of Delaware.

       15.     Defendant BL 62 West 9th Management, LLC maintains a principal place of

business at 62 West 9th Street, New York, New York.

                                          Apicii, LLC

       16.     Defendant Apicii, LLC is a limited liability company formed under the laws of

the State of New York.

       17.     Defendant Apicii, LLC maintains a principal place of business at 62 West 9th

Street, New York, New York.

                                      Apicii Advisors, LLC

       18.     Defendant Apicii Advisors, LLC is a limited liability company formed under the

laws of the state of Delaware.

       19.     Defendant Apicii Advisors, LLC maintains a principal place of business at 62

West 9th Street, New York, New York.




                                                  3
            Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 4 of 14



                                     Apicii Management, LLC

       20.      Defendant Apicii Management, LLC is a limited liability company formed under

the laws of the State of New York.

       21.      Defendant Apicii Management, LLC maintains a principal place of business at 62

West 9th Street, New York, New York.

                                        Thomas A. Dillon

       22.      Defendant Thomas A. Dillon is a natural person residing, upon information and

belief, in Mount Kisco, New York.

                                        Bernard Schwartz

       23.      Defendant Bernard Schwartz is a natural person residing, upon information and

belief, in Brooklyn, New York.

                                 FACTUAL ALLEGATIONS

       24.      Plaintiff Angel Ayala (“Mr. Ayala”) was employed by Casa Apicii from

approximately July 2016 until July 2018.

       25.      Mr. Ayala worked in the kitchen, where he prepared food.

       26.      From approximately July 2016 until February 2018, Mr. Ayala’s regular work

schedule was from 7 am to 5 pm Tuesday, Wednesday, and Thursday and from 7 am to 6 pm

Friday and Saturday. During this time period his actual hours worked varied slightly on a day to

day basis and he often worked a spread of hours in excess of ten.

       27.      From approximately February 2018 until July 2018, Mr. Ayala’s work schedule

was from 7 am to 6 pm Tuesday, Wednesday, and Thursday and from 7 am to 8 pm Friday and

Saturday.




                                                4
          Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 5 of 14



        28.    From approximately July 2016 until February 2017, Mr. Ayala’s regular rate of

pay was $17.50 per hour.

        29.    Beginning in approximately February 2017, Mr. Ayala was paid a salary of

$1,019.23.

        30.    At some point between March 2017 and January 2018, Mr. Ayala’s salary was

increased to $1,153.85.

        31.    With limited exceptions, Mr. Ayala was not paid any overtime premium pay from

February 2017 until July 2018, even though he regularly worked more than 40 hours per week.

        32.    For example, the Mr. Ayala worked at least 50 hours during the workweek ending

March 12, 2017. For this workweek, the plaintiff was paid a salary of $1,019.23.

        33.    For example, the Plaintiff worked at least 50 hours during the workweek ending

January 7, 2018. For this workweek, the Plaintiff was paid a salary of $1,153.85.

        34.    Between February 2017 and July 2018, the wage statements furnished to the

Plaintiff by Casa Apicii did not, for the most part, indicate that he was being paid on a salary

basis. Instead, they indicated that he was being paid for 40 hours at an hourly rate.

        35.    Between February 2017 and July 2018, the wage statements furnished to the

Plaintiff by Casa Apicii did not accurately reflect the Plaintiffs’ overtime rate or the number of

overtime hours worked. Instead, if the Plaintiff worked more than 40 hours, the wage statements

incorrectly stated that the Plaintiff worked only 40 hours.

        36.    Between February 2017 and July 2018, when the Plaintiff worked fewer than 40

hours per week, the Defendants failed to pay him his full salary, and instead paid him by the

hour.




                                                 5
            Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 6 of 14



          37.   For example, for the workweek ending July 1, 2018, the Plaintiff worked 34.67

hours. During this pay period, the Plaintiff was paid for 34.67 hours at $25 per hour, rather than

his regular salary.

          38.   In 2016 the Plaintiff was not paid spread of hours pay, even though he worked a

spread of hours in excess of ten on average three times per week.

          39.   The defendants also failed to pay the Plaintiff spread of hours pay for the period

from February 2017 until July 2018, even though he worked a spread of hour in excess of ten

between two and five days each week.

                                         Thomas A. Dillon

          40.   Defendant Thomas A. Dillon is the Chief Executive Officer of Casa Apicii.

          41.   Defendant Thomas A. Dillon is one of the founders of Casa Apicii.

          42.   Upon information and belief, Defendant Thomas A. Dillon is a member of Casa

Apicii.

          43.   Upon information and belief, Defendant Thomas A. Dillon had the power to hire

and fire the Plaintiff and those similarly situated, supervised and controlled the work schedules

and conditions of employment, determined the rate and method of pay, and maintained records

of employment.

          44.   Upon information and belief, Defendant Thomas A. Dillon exercised sufficient

operational control over Casa Apicii to be deemed the employer of the Plaintiff and those

similarly situated.

                                         Bernard Schwartz

          45.   Defendant Bernard Schwartz is an officer of Casa Apicii.

          46.   Defendant Bernard Schwartz is one of the founders of Casa Apicii.




                                                 6
            Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 7 of 14



          47.   Upon information and belief, Defendant Bernard Schwartz is a member of Casa

Apicii.

          48.   Upon information and belief, Defendant Bernard Schwartz had the power to hire

and fire the Plaintiff and those similarly situated, supervised and controlled the work schedules

and conditions of employment, determined the rate and method of pay, and maintained records

of employment.

          49.   Upon information and belief, Defendant Bernard Schwartz exercised sufficient

operational control over Casa Apicii to be deemed the employer of the Plaintiff and those

similarly situated.

                                     Single Integrated Enterprise

          50.   BL 62 West 9th St, LLC d/b/a Casa Apicii, BL 62 West 9th Management, LLC,

Apicii, LLC, Apicii Advisors, LLC, and Apicii Management, LLC, (the “Corporate Entities”) all

form part of a single integrated enterprise, and therefore constitute a single employer for the

purposes of FLSA and NYLL liability.

          51.   More specifically, upon information and belief, the Corporate Entities share

interrelated operations, common management, centralized control of labor relationships, and

common ownership.

          52.   There exists centralized control of labor relationships. For example, a single

worker’s compensation insurance policy covers all of the employees of BL 62 West 9th St, LLC

d/b/a Casa Apicii, Apicii, LLC, and Apicii Advisors, LLC.

          53.   Upon information and belief, all of the Corporate Entities are commonly owned,

in part, by Defendants Thomas A. Dillon and/or Bernard Schwartz.

          54.   All of the corporate entities share a common principal place of business.




                                                  7
          Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 8 of 14



       55.       All of the corporate entities are involved in the restaurant management and/or

restaurant industry.

                                CLASS ACTION ALLEGATIONS

       56.       The Plaintiff brings the Fourth Cause of Action behalf of himself and a class of

persons consisting of all non-exempt employees of Casa Apicii who worked a spread of hours in

excess of 10 and did not receive spread of hours pay at any time from June 2016 to the present

(the “New York Class”).

       57.       At times, when Plaintiff and the New York Class worked a spread of hours in

excess of 10, the Defendants did not pay them the spread of hours premium.

       58.       Upon information and belief, the failure to pay spread of hours pay to hourly

employees working a spread of hours in excess of ten was a uniform policy.

       59.       Excluded from the New York Class are Defendants, Defendants’ legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendants; the Judge(s) to

whom this case is assigned and any member of the Judges’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Rule 23 Class.

       60.       The members of the New York Class so numerous that joinder of all members is

impracticable.

       61.       Upon information and belief, the size of the New York Class is at least 75

individuals. Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Defendants.




                                                  8
          Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 9 of 14



       62.     Common questions of law and fact exist as to the class that predominate over any

questions only affecting class members individually and include, but are not limited to, the

following:

               (a) Whether Plaintiff and the members of the New York Class were covered by

                   the Hospitality Industry Wage Order.

               (b) whether Defendants failed to pay the spread-of-hours premium as required.

       63.     Individualized proof is not necessary to prosecute the class claims, as the

information necessary to calculate each class member’s damages is available from

comprehensive wage and hour records kept by the defendants.

       64.     The claims of the Plaintiff are typical of the class-wide claims. The Plaintiff and

all of the class members work, or have worked, for Defendant Casa Apicii as hourly employees

in the State of New York. The Plaintiff and the class members enjoy the same statutory rights

under the NYLL, to be paid spread of hours pay. The Plaintiff and the class members have all

sustained similar types of damages as a result of Defendants’ failure to comply with the NYLL.

The Plaintiff and the class members have all been injured in that they have been uncompensated

or under-compensated due to Defendants' common policies, practices, and patterns of conduct.

       65.     The Plaintiff will fairly and adequately represent and protect the interests of the

members of the class and subclasses. The Plaintiff understands that as class representative, he

assumes a fiduciary responsibility to the class to represent its interests fairly and adequately. The

Plaintiff recognizes that as a class representative, he must represent and consider the interests of

the class just as he would represent and consider his own interests. The Plaintiff understands that

in decisions regarding the conduct of the litigation and its possible settlement, he must not favor

his own interests over the class. The Plaintiff recognizes that any resolution of a class action




                                                  9
         Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 10 of 14



must be in the best interest of the class. The Plaintiff understands that in order to provide

adequate representation, he must be informed of developments in litigation, cooperate with class

counsel, and testify at depositions and/or trial. The Plaintiff has retained counsel competent and

experienced in complex class actions and employment litigation. There is no conflict between

the Plaintiff and the class members.

       66.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The members of the class have been damaged and are entitled to

recovery as a result of Defendants’ violations of the NYLL, as well as their common and

uniform policies, practices, and procedures. Although the relative damages suffered by

individual class members are not de minimis, such damages are small compared to the expense

and burden of individual prosecution of this litigation. The individual Plaintiffs lack the

financial resources to conduct a thorough examination of Defendants’ timekeeping and

compensation practices and to prosecute vigorously a lawsuit against Defendants to recover such

damages. In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendants’ practices.

       67.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).

       68.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

create a risk of adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests.




                                                 10
         Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 11 of 14



                                         FIRST COUNT

                       Overtime Wages under the Fair Labor Standards Act

                        29 U.S.C. §§ 201, et seq. (29 U.S.C. §§ 207 & 216)

       69.      Plaintiff realleges and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.

       70.      Defendant BL 62 West 9th Street, LLC d/b/a Casa Apicii is an enterprise engaged

in commerce under 29 U.S.C. § 203.

       71.      Defendants BL 62 West 9th Street, LLC d/b/a Casa Apicii, Thomas A. Dillion and

Bernard Schwartz are each an employer within the meaning of 29 U.S.C. § 203.

       72.      The Corporate Entities (as previously defined), constitute a single employer under

the FLSA.

       73.      Plaintiff is an employee within the meaning of 29 U.S.C. § 203.

       74.      Defendants were required to pay Plaintiff one and one-half times his regular rate

of pay for all hours worked in excess of forty (40) hours in a workweek.

       75.      Defendants failed to pay Plaintiff the overtime wages to which he is entitled.

       76.      Defendants either knew or acted with reckless disregard as to whether their

conduct violated the FLSA.     McLaughlin v. Richland Shoe Co., 486 U.S. 128, 100 L. Ed. 2d

115, 108 S. Ct. 1677 (1988). Therefore, a three year statute of limitations applies. 29 U.S.C. §

255.

                                        SECOND COUNT

            Overtime Wages under Article 19 of the New York Labor Law §§ 650 et seq.

       (NYLL § 663 and 12 N.Y. Compilation of Codes, Rules, and Regulations § 146-1.4)




                                                 11
            Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 12 of 14



        77.     The Plaintiff realleges and incorporates by reference each allegation contained in

the paragraphs above as though fully set forth herein.

        78.     Plaintiff was an employee within the meaning of New York Labor Law § 2.

        79.     Defendants are each an employer and employed the Plaintiff within the meaning

of New York Labor Law § 2.

        80.     Defendants are required to pay Plaintiff at a rate of one and one half his regular

rate of pay for all hours worked in excess of forty (40) hours in a workweek.

        81.     Defendants failed to compensate the Plaintiff the overtime wages to which he is

entitled.

                                         THIRD COUNT

                         Wage Statement Violations Under NYLL § 195(3)

        82.     The Plaintiff realleges and incorporates by reference each allegation contained in

the paragraphs above as though fully set forth herein.

        83.     Defendants were required to furnish to the Plaintiff a statement with every

payment of wages, stating whether the Plaintiff was paid by the hour, shift, day, week, salary,

piece, commission, or otherwise.

        84.     “For all employees who are not exempt from overtime compensation as

established in the commissioner's minimum wage orders or otherwise provided by New York

state law or regulation, the statement shall include the regular hourly rate or rates of pay; the

overtime rate or rates of pay; the number of regular hours worked, and the number of overtime

hours worked.” NYLL § 195(3).

        85.     As detailed in this Class Action Complaint, the Defendants failed to furnish

adequate wage statements to the Plaintiff.




                                                 12
        Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 13 of 14



                                         FOURTH COUNT

                       On Behalf of Named Plaintiff and the New York Class

                       Spread of Hours Pay Pursuant to 12 NYCRR § 146-1.6.

       86.       Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       87.       Defendants have willfully failed to pay Plaintiff and the members of the New

York Class additional compensation of one hour's pay at the minimum hourly wage rate for each

day during which the spread of hours exceeded 10.

       88.       By Defendants' failure to pay Plaintiff and the members of the Spread of Hours

Class spread of hours pay, Defendants have willfully violated the NYLL Article 19, §§ 650 et

seq. and the supporting New York State Department of Labor regulations specifically 12

NYCRR § 146-1.6.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

       A. Unpaid overtime pay under the FLSA and NYLL;

       B. Liquidated damages in an amount equal to unpaid overtime pay under the FLSA;

       C. Liquidated damages in an amount equal to unpaid overtime wages under the NYLL:

       D. Unpaid spread of hours pay, and an amount equal to unpaid spread of hours pay as

             liquidated damages under the NYLL:

       E. For wage statement violations, civil damages in the amount of $250 per workday, up

             to a total of $5,000;

       F. Reasonable attorney’s fees and costs of the action;

       G. Prejudgment interest; and




                                                  13
       Case 1:20-cv-05233-VSB Document 1 Filed 07/08/20 Page 14 of 14



      H. Such other relief as this Court shall deem just and proper.

Dated: Huntington, New York
       July 8, 2020

                                                   Respectfully submitted,
                                                   MOSER LAW FIRM, P.C.



                                                   By: Steven John Moser
                                                   5 E. Main St.
                                                   Huntington, NY 11743
                                                   (631) 824-0200
                                                   smoser@moseremploymentlaw.com
                                                   Attorney for Plaintiffs




                                              14
